                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


    NORTH CAROLINA STATE CONFERENCE
    OF THE NAACP, et al.,

                        Plaintiffs,
                                                                No. 1:18-cv-01034
                   v.

    ROY ASBERRY COOPER III, in his official
    capacity as the Governor of North Carolina,
    et al.,

                        Defendants.




                        REPLY IN SUPPORT OF
          PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION*




*
 This reply brief exceeds the word limits set forth in Civil LR 7.3. On September 30, 2019, the
court granted Plaintiffs leave to file a reply in support of their motion for preliminary injunction
of up to 4,800 words in length. ECF No. 86.
                                                   i

US 167075138v5



       Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 1 of 24
                                           TABLE OF CONTENTS

TABLE OF CONTENTS ...........................................................................................1
TABLE OF AUTHORITIES .................................. Error! Bookmark not defined.
I.       SB824 Likely Violates Section 2 of the VRA .................................................5
         A.       Historical Background...........................................................................5
         B.       The Process of Passing SB824 Reeks of Discriminatory Intent ...........7
         C.       SB824 Would Create Discriminatory Impact .....................................12
         D.       SB824 Is Not Distinguishable From the Voter ID Provisions of SB589
                  .............................................................................................................16
         E.       Defendants’ Reliance on Other States’ Laws is Misplaced ................17
II.      SB824 Likely Violates the Results Prong .....................................................19
III.     A Preliminary Injunction Is Necessary To Prevent Irreparable Harm to
         Plaintiffs and Minority Voters in North Carolina..........................................21
CONCLUSION ........................................................................................................22




                                                              1

US 167075138v5



       Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 2 of 24
                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

Chamber of Commerce of U.S. v. Edmondson,
   594 F.3d 742 (10th Cir. 2010) .................................................................................................22

League of Women Voters of N.C. v. North Carolina,
   769 F.3d 224 (4th Cir. 2014) .................................................................................18, 19, 21, 22

Lee v. Virginia State Board of Elections,
   843 F.3d 592 (4th Cir. 2016) .............................................................................................19, 20

N.C. State Conf. of NAACP v. McCrory,
   831 F.3d 204 (4th Cir. 2016) ........................................................................................... passim

Newsom ex rel. Newsom v. Albemarle Cty. Sch. Bd.,
   354 F.3d 249 (4th Cir. 2003) ...................................................................................................22

Scott v. Roberts,
   612 F.3 1279, 1297 (11th Cir. 2010) .......................................................................................22

Shannon v. Jacobowitz,
   301 F. Supp. 2d 249 (N.D.N.Y. 2003) .....................................................................................21

Thornburg v. Gingles,
   478 U.S. 30 (1986) ...................................................................................................................21

United States v. City of Cambridge,
   799 F.2d 137 (4th Cir. 1986) ...................................................................................................21

Veasey v. Abbot,
   830 F.3d 216 (5th Cir. 2016) ...................................................................................................12

Statutes

52 U.S.C. § 10301(b) .....................................................................................................................18




                                                                     2

US 167075138v5



        Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 3 of 24
                                        INTRODUCTION

          Plaintiffs presented this Court with extensive evidence that SB824 is the

product of racially discriminatory intent by the majority party in the North Carolina

General Assembly, which sought to preserve its legislative advantage by deterring

Black and Latino1 voters, who tend to support the other party, from voting. In

essence, the Assembly sought to take away Blacks’ and Latinos’ opportunities to

make their voices heard because they were about to exercise them. This was the

same motivation that led the Fourth Circuit to find that North Carolina’s last effort

to impose a voter identification requirement constituted impermissible racial

discrimination. N.C. State Conf. of NAACP v. McCrory, 831 F.3d 204, 233 (4th Cir.

2016). The record further demonstrates that Blacks and Latinos disproportionately

lack the photo identification needed to vote under SB824 and that the law therefore

imposes additional and unnecessary burdens that both hinder and prevent them from

casting ballots. For these reasons, SB824 violates both the Voting Rights Act and

the Constitution.

          Instead of engaging with the factual record, Defendants invite the Court to

“miss[] the forest in carefully surveying the many trees,” and view SB824 absent its

historical context. McCrory, 831 F.3d at 214. They press illusory distinctions

between SB824 and HB589, when Plaintiffs have demonstrated that the two laws


1
    The term “Latino” in this brief is intended to refer to Latinx, Hispanic, and Latino voters.
                                                    3

US 167075138v5



        Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 4 of 24
were part of an unbroken effort to use voter identification requirements to protect

partisan gains by disadvantaging Black and Latino voters.          They suggest the

Assembly’s history of adjudicated racial discrimination in this decade, as well as the

racially gerrymandered Assembly’s proposal of the voter ID constitutional

amendment, can be ignored because voters adopted that amendment. This argument

fails: voters neither severed the link between this law and other discriminatory laws

nor authorized the Assembly to pass a discriminatory bill in the guise of

implementing legislation.

        Defendants do not, and cannot, dispute that the Assembly presented no new

evidence that in-person voter impersonation fraud has ever been a problem in North

Carolina and no evidence that it will ever be in the future. Evidence in support of

this recycled “voter fraud” rationale for photo ID, already found pretextual by the

Fourth Circuit, simply does not exist in North Carolina. Defendants themselves

investigated and certified as such to the Assembly, demonstrating that the miniscule

incidence of voter impersonation is so small as to amount to a statistical zero.

Minnite Rep. at 23-24, 33-35. It just does not happen.

        Defendants speculate that the availability of free ID cards and the Reasonable

Impediment Declaration (“RID”) eliminate the demonstrable disparate impact that

SB824 imposes on Black and Latino voters. But the evidence reveals that these so-

called ameliorative provisions are (1) are essentially unknown by voters; (2) will not

                                           4

US 167075138v5



      Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 5 of 24
have any material impact on the disparate numbers of Black and Latino voters who

lack qualifying ID; and, (3) critically, add to the burdens minority voters face in

casting their ballots, thereby abridging their right to vote in that manner. Exhibit A,

Expert Report of Matthew Barreto (“Barret Rep.”) 29-30. The evidence further

confirms that SB824 cannot be implemented in a manner that would satisfy the VRA

in the two months that remain before absentee ballots for the March primary must

be issued. For all of these reasons, Plaintiffs are likely to succeed on their claims

and the Court should enter a preliminary injunction and suspend implementation of

SB824 pending trial.

I.      SB824 Likely Violates Section 2 of the VRA

        A.       Historical Background

     While Defendants acknowledge that SB824 follows on the heels of a “long

history of race discrimination generally and race-based voter suppression in

particular,” they urge the court to view the law in isolation from its historical context.

Defendants’ Response in Opposition, ECF No. 97 (“Opp.”) 12-13 (citing McCrory,

831 F.3d at 223). This mistakes the law. SB824 cannot be divorced from this state’s

official history of discrimination or the recent spate of discriminatory actions by the

Assembly, all aimed at making it more difficult for minority voters to make their

voices heard.




                                            5

US 167075138v5



      Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 6 of 24
     Since Republicans took control of the legislature in 2011, the Assembly has

repeatedly violated the VRA and the Constitution as it sought to minimize the

political influence of Blacks and Latinos while maximizing the power of non-

Hispanic whites. The decade began with the Assembly attempting and failing to

pass its first voter ID law, HB351, in 2011.       That same year, the Assembly

engineered one of the most extensive racial gerrymanders ever encountered by the

federal courts and also racially gerrymandered the State’s congressional districts.

With African Americans “poised to act as a major electoral force” in the State (and

the lifting of VRA’s pre-clearance requirements) the Assembly passed HB589,

which the Fourth Circuit struck down for discriminating against and targeting Black

voters “with almost surgical precision.” McCrory, 831 F.3d at 214, 229. Thereafter,

in an effort to preserve their racial gerrymander, Assembly leaders lied to a federal

court about the speed at which they could craft remedial maps, thereby maintaining

the supermajority that allowed them to put voter ID on the ballot and pass SB824.

The decade is ending with the Assembly enacting SB824 and SB325, which created

voter ID and restricted early voting, as the General Assembly attempted to do in

HB589. Memorandum of Law in Support of Preliminary Injunction, ECF No. 73

(“Memo.”) 9-11.

     Defendants cannot deny the relevance of this sequence of events to SB824’s

intent. Nor does the passage of a voter ID constitutional amendment, which was

                                         6

US 167075138v5



      Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 7 of 24
placed on the ballot by the same legislature that repeatedly sought to abridge

minority voting rights, sever SB824 from the Assembly’s troubling history.

        B.       The Process of Passing SB824 Evinces Discriminatory Intent

     As Defendants admit, SB824 is only the latest chapter in the Assembly’s

continuing effort to pass a voter ID law—there were no “changes in legislative policy

preferences leading to the enactment of SB824.” Opp.14. And, at the time of

enactment, legislators admitted that the purpose of the constitutional amendment—

which SB824 purports to implement—was to “mute future court challenges.”

Memo.9-10. Representative Lewis, an architect of HB589, made the link between

HB589 and SB824 abundantly clear a week before final passage of the constitutional

amendment in June 2018: “The reason we are asking voters if they want to do this

or not is, frankly, we think we passed a good law before.” Memo.23. Tellingly,

legislative leadership never renounced their previous discriminatory intent and failed

to remedy provisions in HB589 that the Fourth Circuit found suspect and indicative

of race discrimination. Those provisions included the refusal to accept public

assistance IDs, which was simply carried over into SB824. Lichtman Rep. 101-05.

     Contrary to Defendants’ claim that changes in the composition of Assembly

membership refute racially discriminatory intent, Opp.13, many of the same

legislators who enacted SB824 voted in favor of HB589 and the same key leaders

championed both bills. “[T]he fundamental composition of the leadership caucus of

                                          7

US 167075138v5



      Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 8 of 24
the GOP remained the same.” Exhibit B, McKissick Supplemental Declaration

(“McKissick Supp.”) ⁋6; see Memo.13; Lichtman Rep. 12. What is more, “[i]t was

commonly and well-known that this GOP leadership continued to have ultimate

decision-making authority over the construction and passage of SB824.” McKissick

Supp. ⁋6.

     Defendants claim that “there is no evidence that the General Assembly requested

and used racial data in SB824’s enactment process.” Opp.10. But SB824’s drafters

did not need new racial data; they had the racial data they used to enact HB589.

Defendants’ argument depends on the false premise that the Assembly’s leadership

needed new data because they somehow unlearned what they already knew.

     Defendants’ attempt to characterize the legislative process as “normal”

improperly seeks to isolate the lame-duck period from the entire sequence of events

that culminated in SB824. That sequence began at least as long ago as the illegal

passage of HB589, which was found racially discriminatory in the McCrory

decision, see 831 F.3d at 227-228, and the proposal of a constitutional amendment

to insulate a new voter ID law from judicial review. See Memo.9-10. The enactment

of SB824 cannot be separated from that history.

     That said, even focusing only on the lame-duck session reveals procedural

departures to thwart opponents’ committee testimony, a rushed third reading to stifle

imminent amendments and other unusual procedures. Exhibit C, Rebuttal Report

                                          8

US 167075138v5



      Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 9 of 24
of Allan J. Lichtman (“Lichtman Supp.”) 17-20. Like HB589, SB824 was the

product of a limited hearing and debate process that “strongly suggest[ed] an attempt

to avoid in-depth scrutiny.” McCrory, 831 F.3d at 228; Memo.24.2 Defendants

allege that the process “complied with constitutional and parliamentary

requirements.” Opp.16. But procedural irregularity is not the same as illegality; “a

legislature need not break its own rules to engage in unusual procedures.” McCrory,

831 F.3d at 228.        Assembly leadership rushed SB824 through with just five

legislative days of debate, so that it could be passed with sufficient time for the

legislative supermajority, which was obtained through racial gerrymandering, to

override the governor’s inevitable veto.            They knew only too well that the

supermajority would be lost when the new legislature, elected under remedial maps,

took office and the opportunity to pass discriminatory voter ID legislation would be

gone.

        The legislature rejected amendments that were intended to ameliorate

SB824’s discriminatory effects. Among those were proposals to allow voters to use

federal government IDs and another to permit use of public assistance photo IDs, the


2
  Defendants and Amici rely on statements from Joel Ford about this rushed process, Opp.21,
Amicus.33. Yet those statements are factually incorrect—Ford’s claim that Senator McKissick
or other Democrats were supporting of SB824 is false McKissick Supp. ⁋ 4. Senator Ford’s
claim that the Democratic Caucus “intentionally chose not to take [the] opportunity” to debate
SB824 as part of a litigation strategy is also false. Ford was not a member of the Democratic
caucus at the time of the vote, and therefore would not be privy to Democratic strategy, and his
claims are rebutted by statements from Senator McKissick and the legislative record. McKissick
Supp. ⁋ 5.
                                                   9

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 10 of 24
exclusion of which the Fourth Circuit specifically identified as strong evidence of

discriminatory intent. McCrory, 831 F.3d at 236. The defense of that decision

smacks of pretext. Opp.23. While some public assistance IDs, as Defendants point

out, may not have photographs, many North Carolina agencies place photographs on

their IDs. Public housing agencies in North Carolina, for instance, have issued photo

ID for years.3 Exhibit D, Declaration of Kathleen Roblez i-ii. Moreover, it is very

likely that other agencies serving vulnerable voters would have added photos to their

IDs if doing so would have enabled their clients to vote.

        Defendants’ argument that allowing public assistance ID would make voting

too complicated is implausible and clearly pretextual, because SB824 already creates

a laundry list of eligible IDs, with varying conditions on their acceptability.

Memo.14. Indeed, the Legislature did not offer confusion as a rationale for rejecting

public assistance IDs. Representative Lewis gave a different reason—that the State

did not control public assistance IDs. ECF No. 97-16, at 101-102. Lewis’s concern

is likewise implausible—the State does not control the distribution of student IDs,

out-of-state licenses, and federal IDs, all of which are permitted under at least some

circumstances under SB824. The real reason for excluding state and federal public

assistance ID’s is obvious, and was identified in McCrory: they are



3
 Despite statements to the contrary by amici, the record makes unambiguously clear that this
amendment only included public assistance IDs containing photos. See Lichtman Supp. 14-15.
                                                10

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 11 of 24
disproportionately held by minority voters, while other forms of ID are

disproportionately held by white voters. 831 F.3d at 227-228.

        The pretexts for rejecting public assistance IDs parallel the legislature’s

overall pretextual justification for the constitutional amendment and SB824. There

is a total absence of impersonation voter fraud in North Carolina.4 See Memo.12-

13; 16-17; 25-26; 37; 45-46. Defendants point to the fact that a Republican operative

fraudulently harvested absentee ballots in the 2018 General Election for the 9th

Congressional District, Opp.14-15 n.5, but that fraudulent behavior would not have

been prevented by a voter ID bill. SB824 is “too narrow to combat” the fraud

Defendants now state is indicative of a problem. McCrory, 831 F.3d at 235.

        Defendants argue, in the alternative, that the State is not required “to wait for

the specific type of fraud the law seeks to address to impact an election before

enacting voter ID legislation.” Opp.14. But that is irrelevant because just as there

is no evidence that voter impersonation is a problem in North Carolina, there was

never any evidence that voter impersonation would become a problem in North

Carolina. Even if preventing voter fraud can be a legitimate interest for creating a

voter ID law, see Opp.2, 11-15; Amicus.18 (citing Crawford v. Marion Cty. Election



4
 Amici’s report from Ken Block that purports to identify instances of voting in North Carolina
and another state is irrelevant to because (i) neither Block nor amici explain or suggest that
SB824 would address this alleged “duplicate voting”; (ii) Block concedes that his report does not
provide proof of voter fraud, Block Report at 4, and (iii) the Block analyses were performed after
enactment of SB824, and thus constitute a post-hoc justification. See Lichtman Supp. 16.
                                                  11

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 12 of 24
Bd., 553 U.S. 181, 191-197 (2008)), the fact that the so-called legitimate purpose is

mere pretext here is an important factor when considering intent under the Voting

Rights Act. See McCrory, 831 F.3d at 214-15; Veasey v. Abbot, 830 F.3d 216, 237

(5th Cir. 2016).

        C.       SB824 Would Create Discriminatory Impact

        Defendants devote considerable ink to disputing Plaintiffs’ evidence that

SB824 has a disparate impact on Blacks and Latinos. They complain that the

evidence focuses exclusively on drivers’ licenses and DMV-issued identification,

which are the two most common forms of ID used as voter ID, and also criticize

Plaintiffs’ analysis of the State’s own list of voters who lack DMV-issued

identification, which is disproportionately populated by Blacks and Latinos, because

that list is intended to be overinclusive. But Defendants do not, and cannot, deny

the racial disparity in ID possession in North Carolina. Indeed, Amici’s expert has

conceded this point in the state court litigation—Black and Latino North Carolinians

possess qualifying IDs less often than whites. See Memo.29-37 (discussing evidence

of disparate impact).

        In reply to these arguments, Plaintiffs submit the Declaration of Professor

Matthew Barreto, a political scientist at UCLA. Professor Barreto has conducted a

survey of eligible North Carolina voters to evaluate, inter alia, the rates at which

voters of different races possess any of the forms of identification that satisfy

                                         12

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 13 of 24
SB824’s requirements. His survey reveals that whereas 93.9% of white voters in

North Carolina possess qualifying identification with a photograph that still

resembles them, as SB824 requires, only 87.6% of Blacks and 83.3% of Latinos

possess such identification. Blacks are thus over 2 times more likely than whites to

lack qualifying identification and Latinos are over 2.7 times as likely as whites to

lack qualifying ID. Barreto Rep. 19. Professor Barreto’s survey thus addresses

Defendants’ stated concerns and confirms the facts presented by Professors Herron,

Lichtman, Burden, and Quinn—and the state’s own match lists and analysis—

SB824 disproportionately burdens Black and Latino voters, who lack the

identification needed to vote more often than white voters. See generally Exhibit E,

Supplemental Report of Michael C. Herron.

        Nor can Defendants credibly argue that the availability of free CBOE IDs will

decrease the possession disparity going forward. As Professor Barreto explained,

voters who lack qualifying ID are largely unaware of the CBOE IDs or where to

obtain them and do not know that they are free. Barreto Rep. 26-27. Moreover,

respondents indicated that they face significant burdens in obtaining free IDs,

including traveling to the CBOE, finding child care, and taking time off from work

and those burdens fall more heavily on Black and Latino voters. Id. 29-30; see

Burden Rep. 25; Memo.33-34. Declarations of affected North Carolina voters

further support Barreto’s findings that African-Americans voters often lack required

                                          13

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 14 of 24
forms of ID under SB824, are unaware that the ID they do possess is insufficient,

and face significant burdens in obtaining a new ID. See Exhibit F, Declaration of

Alice Carter; Exhibit G, Declaration of Jeanette Dumas; Exhibit H, Declaration of

Chrysten Pickney; Exhibit I, Declaration of Erin Thompson; see also Exhibit J,

Declaration of Steve Schewel (describing the difficulty of educating the thousands

of protentional voters in Durham who likely lack qualifying photo ID due to

suspension or revocation of their driver’s license.). Imposing those obstacles to

voting, in itself, disproportionately abridges Blacks’ and Latinos right to vote, in

violation of the VRA.

        Moreover, in the twenty-four weeks between May 1, 2019 and October 21,

2019, the state only issued 1,720 new IDs. ECF No. 97-9 ⁋ 16. Even if the state

doubles its current issuance rate between now and the March 3, 2020 election,

including over the holiday season, the state will only have issued approximately

4,400 free IDs. In a state with 6.8 million registered voters and millions more

eligible voters, even if CBOEs issued all 4,400 free IDs to Black or Latino voters

and none to white voters, it would scarcely make a dent in the racial disparities

imposed by SB824.

        Defendants also overstate the significance of SB824’s reasonable impediment

declaration (RID). Opp.6; 8-9; 26. Defendants apparently argue that, under the

RID’s “other” category, a voter can offer any explanation for not having an ID and

                                         14

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 15 of 24
cast a provisional ballot, so long as the statement is not false. Id. at 6; 9. But nothing

in the law nor the legislative history of SB824 supports Defendants’ claim that any

stated reason for not having an ID will be deemed acceptable under the RID. SB824

enumerated acceptable impediments and place an explicit sunset on the ability to

indicate that the voter does not have an ID because they were unaware of the law,

which was to be a valid impediment for 2019 elections and not for 2020 and beyond.

See Exhibit K, Excerpt from Deposition of Barry Burden; SB824, Sec. 1.2(h).

        As Professor Barreto explains, RID also does not cure the disparate impact

because the overwhelming majority of voters who lack qualifying ID are unaware

of the reasonable impediment declaration.         Most believe that a voter without

qualifying ID cannot vote and, among Black and Latino voters, most would not go

to the polls to find out if they could cast a ballot, if they knew they did not have a

qualifying ID. Barreto Rep. 19, 29; see Exhibit L, Declaration of Tomas Lopez

(“Lopez Decl.). ¶ 33. Further, the record evidence in this jurisdiction shows that the

prior implementation of RIDs in the March 2016 primary elections

disproportionately    burdened     African-American      voters:   Although     African-

Americans made up only 23% of voters in that election, they represented 34% of

those whose voices were silenced. See Lopez Decl. ¶ 17.

        Implementation of the law has also been lackluster; County election officials

only received an outline of the reasonable impediment process in July and will likely

                                           15

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 16 of 24
not have time to train poll workers adequately prior to the law’s implementation.

The state has not yet even adopted a standard form for the reasonable impediment

affidavit that could test Defendants’ claim that the law will be incredibly broad.

Memo.35-36; Burden Rep. at 35; Fellman Decl. ¶¶ 31-36; Patterson Decl. ¶¶ 31-36;

Lopez Decl. ¶¶ 34-35. In sum, even if the reasonable impediment declaration were

a panacea, as Defendants implausibly speculate, it still would not cure the disparities

imposed by SB824 because voters do not know about it or how it operates and the

State has not done enough to educate them and has run out of time to do so between

now and March 3.

        D.       SB824 Is Not Distinguishable From the Voter ID Provisions of
                 SB589

        Defendants argue that SB 824 is more lenient than HB589 and should

therefore withstand VRA challenge. The purported distinctions are illusory.

        Some of Defendants’ distinctions are overstated—the voter ID provision in

SB824 is similar to the provision in HB589 and, when combined with SB325, the

two bills create a patchwork that makes changes that are substantially similar to

HB589. Others are simply false. Defendants claim otherwise, but the Assembly had

access to racial data in shaping this law. Supra at 8.

        The rest of the differences Defendants point to are inconsequential. While

Defendants do not dispute that most of the ID requirements are identical, they

overstate the differences between the IDs permitted under HB589 and SB824.
                                          16

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 17 of 24
Opp.9; see also Amicus.9. Some university students can now use their student ID,

but the student ID approval process has been largely ineffective. Most community

colleges—where the student population is 24% black and 7% Latino—have not had

their IDs approved, some universities have still not had their IDs approved, and other

universities have only had “special IDs” approved. Lopez Decl. ¶¶ 27-30. The same

is true of employer IDs—fewer than 100 employers have had their IDs approved.

SB824’s          provision   permitting   local   government     IDs    has   also   proven

inconsequential—of the state’s 100 county governments, only 14 have had their

county IDs approved, while a mere 12 of North Carolina’s 532 incorporated

municipalities have had their IDs approved for voting.5 And SB824’s list of

permissible IDs also removed some IDs that were permitted under HB589, including

learner’s permits and some expired IDs for seniors. Lichtman Rep. at 40.

        E.        Defendants’ Reliance on Other States’ Laws is Misplaced

        Alternatively, Defendants try to insulate SB824 from judicial scrutiny by

pointing to five cases where federal courts found that voter ID laws were upheld by

the Courts. Opp.26-29. Defendants arguments fundamentally misunderstand the

case-by-case “intensely local appraisal” required to satisfy the fact-intensive totality

of the circumstances review of Section 2. 52 U.S.C. § 10301(b); League of Women



5
 The list of approved IDS is publicly available at the NCSBE website:
https://www.ncsbe.gov/Voter-ID (last accessed Nov. 15, 2019).
                                                17

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 18 of 24
Voters of N.C. v. North Carolina, 769 F.3d 224, 229 (4th Cir. 2014) (quoting

Thornburg v. Gingles, 478 U.S. 30, 78 (1986)). Notwithstanding fundamental

differences in the laws themselves, Wisconsin, Texas, South Carolina, and even

Virginia – are not North Carolina. Those cases involved different laws, enacted by

different legislatures, in different States, with different histories. None of those

cases involved a law enacted by a legislature that had engaged in repeated flagrant

acts of intentional race discrimination.      None of those cases involved the

reenactment of a voter ID law substantially similar to a law that was only recently

found to be the product of intentional racial discrimination. None of those cases

involved a law where the challengers could show concretely and unambiguously—

as they can here—a drastic disparate impact on the basis of race. And none of those

cases involved a state where ameliorative provisions had been tried and had been

ineffective—in the 2016 primary, with a voter ID law and RID in place in North

Carolina, the process was improperly implemented at the polls and thousands of

voters were deterred from even going to the polls as a result of the voter ID law. See

Burden Rep. 23-26; Lichtman Rep. 33-37; see also Exhibit M, Supplemental Report

of Barry C. Burden 1-2. And, as Plaintiffs have shown, that deterring factor

continues to loom large as a problem in North Carolina. Barreto Rep. 28-29;

Lichtman Supp. 12.



                                         18

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 19 of 24
        The photo ID law at issue in Lee v. Virginia State Board of Elections, 843

F.3d 592 (4th Cir. 2016), for instance, materially differed from SB824. Virginia’s

legislature did not enact it in the aftermath of a prior voter ID law being thrown out

as racially discriminatory or as part of a coordinated pattern of legislative enactments

that were held to discriminate on the basis of race with respect to voting. Virginia

had a history of requiring identification at the polls that dated back twenty years. It

permitted a far broader range of photo IDs, including public assistance IDs, all

Virginia college IDs, all photo IDs issued by Virginia state and political

subdivisions, and all employer IDs issued in the ordinary course of business by

Virginia employers. Id. at 581. Virginia also made free IDs easier to acquire through

the use of “mobile voter-ID stations located throughout Virginia.” Id. at 595.

Perhaps most importantly, these mobile ID stations were available on election day.

Id. In light of North Carolina’s unique history, demographics, and socio-economic

makeup, SB824 “stands nearly alone” in its likely disparate impact on minority

voters. See Memo.46-47, Lichtman Rep. at 114-116. Lee cannot be read to be

“binding precedent” in this case in the way amicus suggests. Amicus.2

II.     SB824 Likely Violates the Results Prong

        Plaintiffs have shown that SB824 will disparately and substantially deny and

abridge Black and Latino voters’ ability to vote. Memo.29-35; 39-40; see also

McKissick Decl. ¶¶ 34-36; Burden Rep. at 22-35; Lichtman Rep. at 20-36. Despite

                                          19

US 167075138v5



      Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 20 of 24
attempting to throw sand at the no-match analysis, Defendants make no serious

challenge to the numerous studies and surveys that leave no doubt minorities have

statistically significantly lower access to the acceptable DMV IDs and that types of

DMV IDs more accessible to minorities (permits; expired and suspended licenses)

were excluded, along with other types of more accessible ID, such as federal and

state public assistance IDs and student and employer IDs unencumbered by a

needless, onerous approval process. Defendants rest their lack of disparate access

argument on unproven speculations about CBOE IDs and RID. For Defendants’

speculations to come true, the pace of CBOE IDs would need suddenly to explode

despite the funding of only one ID machine per county and extremely meager CBOE

ID issuance thus far. This claim, as well as the optimism that substantially more

voters compared to the 2016 primary will take advantage of the new, but hardly

improved, RID is backed by no evidence whatsoever. Opp.33.

        Defendants also do not contest any of the other factors relevant for assessing

“results prong” cases. Thornburg v. Gingles, 478 U.S. 30, 44-45 (1986); League of

Women Voters of N.C. v. North Carolina, 769 F.3d 224, 238-39 (4th Cir. 2014).

While Plaintiffs submitted evidence that the disparate burden is clearly linked to the

effects of past discrimination, Memo.40-42, Defendants do not dispute that record.

Nor do Defendants dispute the fact that voting is racially polarized in North Carolina

or that Black and Latinos are consistently underrepresented in North Carolina.

                                          20

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 21 of 24
Opp.42-43. Defendants also do not contest that in-person voter impersonation is not

a problem in North Carolina; at best, their attempts to provide a justification for the

law are obfuscations that still admit to the lack of a problem. Supra at 11-12.

III.    A Preliminary Injunction Is Necessary To Prevent Irreparable Harm to
        Plaintiffs and Minority Voters in North Carolina

        All of the other preliminary injunction factors support granting a preliminary

injunction. Voters will most certainly face an irreparable “harm that cannot be

recompensed” if SB824 is not enjoined, and the public interest and equities weigh

in favor of granting a preliminary injunction. Shannon v. Jacobowitz, 301 F. Supp.

2d 249, 258 (N.D.N.Y. 2003); see also United States v. City of Cambridge, 799 F.2d

137, 140 (4th Cir. 1986) (noting that “discriminatory [voting] procedures constitute

the kind of serious violation of the Constitution … for which courts have granted

immediate relief” and citing cases). Defendants’ only rejoinder, that the State suffers

an irreparable injury “any time” it is enjoined “from effectuating statutes enacted by

representatives of its people,” strains credulity. Opp.36. Plaintiffs’ sole citation for

this principle is a passing, in-chambers statement that has not been adopted as law.

To the contrary, courts across the country have held that a state does not have a

legitimate interest in enforcing an unconstitutional law. See LWV, 769 F.3d at 247-

48; Newsom ex rel. Newsom v. Albemarle Cty. Sch. Bd., 354 F.3d 249, 261 (4th Cir.

2003); Chamber of Commerce of U.S. v. Edmondson, 594 F.3d 742, 771 (10th Cir.

2010); Scott v. Roberts, 612 F.3 1279, 1297 (11th Cir. 2010).
                                          21

US 167075138v5



       Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 22 of 24
        Nor is the fact that the State would have to halt its implementation of SB824

a compelling reason to not grant a preliminary injunction. If the law is likely illegal

under the Voting Rights Act or Constitution, implementation should be halted.

Continuing to implement such a discriminatory law would needlessly add to voter

and poll worker confusion and could lead to voters not voting because they believe

the discriminatory law is still in place.

                                       CONCLUSION

        For the reasons set forth above, Plaintiffs request that this Court enter a

preliminary injunction against the implementation of the provisions of SB824 that

impose voter-identification requirements, that expand the number of poll observers,

and that loosen eligibility requirement for people who can challenge ballots in the

March 2020 elections pending the outcome of a trial on the merits of plaintiffs’

claims.




                                            22

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 23 of 24
 Dated: November 15, 2019                    Respectfully submitted,

   By: /s/ Irving Joyner                     By: /s/ Penda D. Hair
  Irving Joyner                              Penda D. Hair
  NC State Bar No. 7830                      DC Bar No. 335133
  P.O. Box 374                               FORWARD JUSTICE
  Cary, NC 27512                             P.O. Box 42521
  Telephone: +1 919.319.8353                 Washington D.C. 20015
  Email: ijoyner@nccu.edu                    Telephone: +1 202.256.1976
                                             Email: phair@forwardjustice.org

  By: /s/ John C. Ulin
  John C. Ulin                               Caitlin A. Swain
  CA Bar No. 165524                          VA Bar No. 84515
  James W. Cooper                            FORWARD JUSTICE
  Jeremy C. Karpatkin*                       400 W Main Street, Suite 203
  Andrew Tutt                                Durham, NC 27701
  ARNOLD & PORTER KAYE                       Telephone: +1 919.323.3889
  SCHOLER LLP                                Email: daryl@forwardjustice.org
  601 Massachusetts Ave., NW                         cswain@forwardjustice.org
  Washington, DC 20001-3743
  Telephone: +1 213.243.4228
  Email: John.Ulin@arnoldporter.com          * Pro hac vice motion forthcoming

                               Counsel for Plaintiffs




                                        23

US 167075138v5



     Case 1:18-cv-01034-LCB-LPA Document 108 Filed 11/15/19 Page 24 of 24
